Digitally signed by
                                                                                 Reporter of Decisions
                              Illinois Official Reports                          Reason: I attest to the
                                                                                 accuracy and
                                                                                 integrity of this
                                                                                 document
                                     Appellate Court                             Date: 2018.01.23
                                                                                 16:53:45 -06'00'




                  Greenside Properties, LLC v. Peoples Gas Light & Coke Co.,
                                  2017 IL App (1st) 162821



Appellate Court          GREENSIDE PROPERTIES, LLC, on Behalf of Itself and All Others
Caption                  Similarly Situated, Plaintiff-Appellant, v. PEOPLES GAS LIGHT
                         AND COKE COMPANY, Defendant-Appellee.



District & No.           First District, Second Division
                         Docket No. 1-16-2821


Rule 23 order filed      October 10, 2017
Motion to publish
allowed                  November 16, 2017
Opinion filed            November 28, 2017



Decision Under           Appeal from the Circuit Court of Cook County, No. 15-CH-439; the
Review                   Hon. Diane J. Larsen, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Calvo Law Offices, P.C., of Naperville (John W. Calvo, of counsel),
Appeal                   for appellant.

                         Taft Stettinius & Hollister LLP, of Chicago (J. Timothy Eaton, John F.
                         Kennedy, and Jonathan B. Amarilio, of counsel), for appellee.

                         Rooney Rippie & Ratnaswamy LLP, of Chicago (John E. Rooney,
                         Anne W. Mitchell, and Hanna M. Conger, of counsel), for amicus
                         curiae Northern Illinois Gas Company, d/b/a Nicor Gas.
                             Jenner & Block LLP, of Chicago (Clifford W. Berlow, of counsel),
                             and Jenner & Block LLP, of Washington, D.C. (Matthew E. Price (pro
                             hac vice), of counsel), for amicus curiae Commonwealth Edison
                             Company.



     Panel                   PRESIDING JUSTICE NEVILLE delivered the judgment of the
                             court, with opinion.
                             Justices Pucinski and Mason concurred in the judgment and opinion.


                                              OPINION

¶1         Greenside Properties, LLC (Greenside), filed a complaint charging Peoples Gas Light
       and Coke Company (Peoples Gas) with billing Greenside for services provided long after
       Greenside asked Peoples Gas to terminate services. The Cook County circuit court dismissed
       the complaint, finding that the claim fell under the jurisdiction of the Illinois Commerce
       Commission (Commission). We affirm the circuit court’s judgment.

¶2                                          BACKGROUND
¶3         In 2016, Greenside filed a complaint against Peoples Gas, basing its claims on theories of
       fraud and deceptive trade practices. Greenside alleged that it managed a property on 102nd
       Street in Chicago and it arranged for Peoples Gas to provide natural gas service for the
       property. Greenside leased the property to a tenant.
¶4         In the complaint, Greenside explained that when Greenside leases a property it manages,
       it cancels the request for service from Peoples Gas and informs the tenant that the tenant
       must arrange to have Peoples Gas continue supplying gas to the property for the tenant.
       Greenside followed its usual procedure with the property on 102nd Street. In November
       2013, Greenside requested a termination of services from Peoples Gas for the 102nd Street
       property. Peoples Gas sent a bill to Greenside for the 102nd Street property at the end of
       October 2013.
¶5         Greenside alleged that it heard nothing further from Peoples Gas about the property until
       June 2014, when Peoples Gas sent Greenside a bill for $1809.69 for gas used at the 102nd
       Street property. Greenside alleged that Peoples Gas generated bills for the 102nd Street
       property every month from October 2013 through June 2014 but it did not send the bills to
       Greenside. Peoples Gas never informed Greenside that Peoples Gas failed to terminate
       Greenside’s services at the 102nd Street property, despite Greenside’s request.
¶6         Greenside alleged that it experienced similar problems with several other properties it
       managed, including a property on Woodlawn Avenue. The Woodlawn property housed three
       separately metered units. In November 2013, Greenside asked Peoples Gas to terminate its
       request for service to the basement unit. Peoples Gas sent Greenside a bill in October 2013
       for the basement unit, and Greenside heard nothing further from Peoples Gas about service to
       the basement unit until June 2014. In June 2014, Peoples Gas sent Greenside a bill in the


                                                  -2-
       amount of $1151.37 for service to the basement unit for the period from October 2013
       through June 2014. Greenside alleged that Peoples Gas had generated bills for the unit but it
       did not send the bills to Greenside and it never informed Greenside that it refused to honor
       Greenside’s request for termination of service to the basement unit.
¶7         Greenside alleged that “[i]f Greenside does not pay a bill for these impermissible charges,
       Peoples Gas refuses to subsequently connect services at any other Greenside property and
       continues to send bills to Greenside indicating that it owes a past due balance.” Because the
       problem occurred at several properties Greenside managed or owned, Greenside concluded
       that the improper posttermination billings occurred “[d]ue to a systematic error in Peoples
       Gas’s billing,” which caused Peoples Gas to generate bills for properties but not to send the
       bills to the property managers who had requested termination of services to those properties.
       Greenside sought to have the court certify a class of property managers and owners who
       requested termination of services from Peoples Gas and to whom Peoples Gas sent a bill for
       services provided after the requested termination date. Greenside sought reimbursement of all
       amounts improperly billed following the termination requests, together with “consequential
       damages such as needing to pay security deposits, not being able to initiate service on
       properties, and expending additional time, energy, and resources addressing Peoples Gas’s
       unlawful billing.”
¶8         Peoples Gas moved to dismiss the complaint under section 2-619(a) of the Code of Civil
       Procedure (Code) (735 ILCS 5/2-619(a) (West 2016)), arguing that the Illinois Commerce
       Commission had jurisdiction over the claim. The circuit court dismissed the complaint.
       Greenside now appeals.

¶9                                              ANALYSIS
¶ 10       We review de novo the dismissal of a complaint under section 2-619(a) of the Code.
       DeLuna v. Burciaga, 223 Ill. 2d 49, 59 (2006). The Public Utilities Act (Act) (220 ILCS
       5/1-101 et seq. (West 2012)) establishes that the Commission “shall have general supervision
       of all public utilities *** and shall keep itself informed as to the manner and method in which
       the business is conducted. It shall examine those public utilities *** with respect to the
       adequacy, security and accommodation afforded by their service [and] also with respect to
       their compliance with this Act and any other law, with the orders of the Commission and
       with the charter and franchise requirements.” 220 ILCS 5/4-101 (West 2012). “[T]he
       Commission has the exclusive responsibility to ‘see that the provisions of the Constitution
       and statutes of this State affecting public utilities, the enforcement of which is not
       specifically vested in some other officer or tribunal, are enforced and obeyed, and that
       violations thereof are promptly prosecuted.’ ” Commonwealth Edison Co. v. City of
       Warrenville, 288 Ill. App. 3d 373, 377-78 (1997) (quoting 220 ILCS 5/4-201 (West 1994)).
       “Thus, the legislature has given the Commission broad powers, so that the Commission on its
       own initiative can promulgate orders, rules or regulations fixing adequate service standards
       and requiring adequate facilities.” Sheffler v. Commonwealth Edison Co., 2011 IL 110166,
       ¶ 40.
¶ 11       The Act accords jurisdiction to the circuit court for some claims against utilities. The Act
       provides:
               “In case any public utility shall do, cause to be done or permit to be done any act,
               matter or thing prohibited, forbidden or declared to be unlawful, or shall omit to do

                                                  -3-
               any act, matter or thing required to be done either by any provisions of this Act or any
               rule, regulation, order or decision of the Commission, issued under authority of this
               Act, the public utility shall be liable to the persons or corporations affected thereby
               for all loss, damages or injury caused thereby or resulting therefrom, and if the court
               shall find that the act or omission was wilful, the court may in addition to the actual
               damages, award damages for the sake of example and by the way of punishment. An
               action to recover for such loss, damage or injury may be brought in the circuit court
               by any person or corporation.” 220 ILCS 5/5-201 (West 2012).
¶ 12       Our supreme court summarized the distinction between claims that the Commission must
       decide and claims that litigants may bring to the circuit court: “[I]f a claim is for reparations,
       jurisdiction is in the Commission, while jurisdiction of an action for civil damages lies in the
       circuit court.” Sheffler, 2011 IL 110166, ¶ 42. The Sheffler court added, “courts focus on the
       nature of the relief sought rather than the basis for seeking relief in determining whether an
       action falls within the jurisdiction of the Commission.” Sheffler, 2011 IL 110166, ¶ 50.
¶ 13       In Sheffler, the plaintiffs alleged that after a storm in 2007, Commonwealth Edison failed
       to restore power to the plaintiffs within 24 hours and some of the plaintiffs had no power for
       several days. The plaintiffs alleged that two plaintiffs in particular “suffered damage to their
       basement and personal property, house, appliances, and food, had to seek alternative living
       arrangements, and had to hire someone to repair the damage.” Sheffler, 2011 IL 110166,
       ¶ 44. The plaintiffs sought compensation for “personal injury, property damage and financial
       damages, including the loss of use of property, and costs of repair and replacement of
       property.” Sheffler, 2011 IL 110166, ¶ 44.
¶ 14       The Sheffler court held that “the nature of the relief sought by plaintiffs is compensation
       for ComEd’s allegedly inadequate service, which directly relates to the Commission’s
       rate-setting functions for electrical power services. *** [I]t is essential that the Commission
       consider matters relating to services and rates of utilities, given the complex data underlying
       those matters.” Sheffler, 2011 IL 110166, ¶ 53. The Sheffler court affirmed dismissal of the
       complaint with prejudice.
¶ 15       Greenside points out that the Sheffler court affirmed the dismissal of the complaint on a
       separate basis before discussing the Commission’s jurisdiction. See Sheffler, 2011 IL
110166, ¶¶ 33-38; but see Sheffler, 2011 IL 110166, ¶¶ 69-78 (affirming trial court’s denial
       of leave to file fourth amended complaint solely on basis of Sheffler’s jurisdictional analysis).
       Assuming, arguendo, the discussion in Sheffler of the Commission’s jurisdiction qualifies as
       dicta because the discussion was “unnecessary to the disposition of the case” (People v.
       Williams, 204 Ill. 2d 191, 206 (2003)), we note that the parties in Sheffler briefed and argued
       the issue of the Commission’s jurisdiction. Thus, the discussion of jurisdiction in Sheffler is
       authoritative judicial dicta, which has “the force of a determination by a reviewing court and
       should receive dispositive weight in an inferior court.” Williams, 204 Ill. 2d at 206; see also
       Cates v. Cates, 156 Ill. 2d 76, 80 (1993). Moreover, our supreme court reasserted Sheffler’s
       analysis of jurisdiction in State of Illinois ex rel. Pusateri v. Peoples Gas Light & Coke Co.,
       2014 IL 116844, ¶ 12. Accordingly, we apply here the authoritative reasoning of Sheffler.
¶ 16       Greenside asks us to distinguish Sheffler on the basis of the kinds of problems described
       in the complaint. Greenside argues that its complaint alleges nothing as complex as the
       service disruption at issue in Sheffler. Instead, the complaint here involves “a mere transfer of
       service from Greenside’s name onto the tenants” and the failure to notify Greenside of the

                                                   -4-
       bills accruing on its account after it had requested a service termination. Greenside
       emphasizes that it “takes no issue with the particular rate charged over the relevant
       seven-month period.” Greenside has presented “a claim of billing the wrong
       person—Greenside versus the respective tenants—then forcing Greenside to pay those
       erroneous bills.”
¶ 17       The Illinois Administrative Code shows that the Commission treats these issues as
       matters falling under its authority. As currently amended, one section of the Administrative
       Code provides: “The utility shall not hold the landlord/property manager responsible for an
       amount owing to the utility by any tenant.” 83 Adm. Code 280.35(d) (2014). Another section
       says, “The utility shall bill the customer monthly unless both the customer and the utility
       have agreed to bi-monthly or quarterly billing.” 83 Adm. Code 280.50(b)(2) (2014).
¶ 18       We find that the amendments to the Administrative Code do not alter any substantive
       rights. See Itasca Public School District No. 10 v. Ward, 179 Ill. App. 3d 920, 926 (1989).
       Instead, the amendments clarify the Commission’s jurisdiction and the procedures for
       obtaining remedies for utilities’ mistakes and misconduct. See Liquilux Gas Corp. v. Martin
       Gas Sales, 979 F.2d 887, 888-90 (1st Cir. 1992). Greenside’s prayer for consequential
       damages does not take the case outside the Commission’s jurisdiction. Sheffler, 2011 IL
110166, ¶¶ 44, 53.
¶ 19       Greenside has alleged two specific billing errors, and it alleged that the errors form part
       of a systematic practice affecting other property managers. Under the broad explanation of
       “reparations” applied in Sheffler, the compensation for billing errors sought here qualifies as
       reparations. The circuit court correctly held that the Commission has jurisdiction over the
       claims presented here. Accordingly, we affirm the circuit court’s judgment dismissing the
       complaint.

¶ 20      Affirmed.




                                                  -5-